Detailed Action
Summary
1. This office action is in response to the application filed on July 31, 2020. 
2. Claims 1-15 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 07/31/2020 are acceptable. 
Claim Objection 
6. Claims 4-9 are objected to because of the following informalities: 
Claims 4-9 recite “after analog-to-digital conversion” in lines 3, 3,3,9,9 and 9 respectively should be “after the analog-to-digital conversion”.
Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yang “5909656”. 
In re to claim 1, Yang discloses an intermediate relay maloperation preventing device based on an improved recursive wavelet algorithm (Figs. 1-2 shows a Protective relay with improved DFT function, see abstract and title), comprising a power supply module  (see col. 1 lines 10-14  and col. 3, lines 43-46)and a voltage sampling circuit (Fig.1 shows relay comprises current and voltage transducers 10 which measuring the current (CT) and voltage (VT) and Fig.2 shows step 1 measuring samples I(K) and V(k)) , an analog- to-digital conversion module (an analog-to-digital converter 16)
 , a DSP module (DSP 18), and a relay maloperation signal shielding module  5connected in sequence (memory 20 is fed via a data bus to a central processing unit (CPU) board 22 and The CPU board 22 may output fault data to a protection/alarming block 24 are equivalent to a relay maloperation signal shielding module   ), wherein the power supply module (see col. 1 lines 10-14  and col. 3, lines 43-46) is configured to supply power to the voltage sampling circuit (relay comprises current and voltage transducers 10) , the analog-to-digital conversion module ((n analog-to-digital converter 16), the DSP module (DSP 18), and the relay maloperation signal shielding module ( a combination of memory 20, central processing unit (CPU) board 22 and protection/alarming block 24), the voltage sampling circuit samples a terminal voltage of 
In re to claim 4, Yang discloses (Figs.1-2),, wherein the DSP module (DSP18) specifically performs the 5recursive wavelet transform on the voltage signal after analog-to-digital conversion (ADC 16), extracts the feature quantity of the voltage signal, compares the feature quantity of the voltage signal with a predetermined threshold interval, and determines the fault type (The DSP 18 employs a DFT and DFT comprise 
In re to claim 5, Yang discloses (Figs.1-2),, wherein the DSP module (DSP18) specifically performs the 5recursive wavelet transform on the voltage signal after analog-to-digital conversion (ADC 16), extracts the feature quantity of the voltage signal, compares the feature quantity of the voltage signal with a predetermined threshold interval, and determines the fault type (The DSP 18 employs a DFT and DFT comprise five steps denoted S1-S5. S2-S4 involves compute and modified voltage or current DFT. Furthermore, see col. 6, lines 1-10).  
In re to claim 6, Yang discloses (Figs.1-2),, wherein the DSP module (DSP18) specifically performs the 5recursive wavelet transform on the voltage signal after analog-to-digital conversion (ADC 16), extracts the feature quantity of the voltage signal, compares the feature quantity of the voltage signal with a predetermined threshold interval, and determines the fault type (The DSP 18 employs a DFT and DFT comprise five steps denoted S1-S5. S2-S4 involves compute and modified voltage or current DFT. Furthermore, see col. 6, lines 1-10).  
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang “5909656” in view of Acharya “20130027238”.
In re to claim 2, Yang discloses (Figs.1-2) disclose the voltage sampling circuit (Fig.1 shows relay comprises current and voltage transducers 10 which measuring the current (CT) and voltage (VT) and Fig.2 shows step 1 measuring samples I(K) and V(k))  but fails having voltage sampling circuit comprises two high- precision sampling resistors connected in series, and the two high-precision sampling resistors 20connected in series are connected in parallel at two terminals of the intermediate relay. 
However, Acharya teaches non-isolated AC sensing circuit (Fig. 1) having voltage sampling circuit comprises two high- precision sampling resistors connected in series (a voltage divider 106 comprises a voltage divider resistor R2 &R4 c) and the two high-precision sampling resistors 20connected in series are connected in parallel at two terminals of the intermediate relay. (Fig. 1 shows a voltage divider 106 comprises a voltage divider resistor R2 &R4 coupled in series are connected in parallel two terminal of analog-to-digital converter circuit 126) (refer to para [0019, lines 10-21]).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the Protective relay with improved DFT function of Yang to include voltage sampling circuit as taught by Acharya in order to reduce AC ripple which leads to improve the efficiency and reliability of the system.
Allowable Subject Matter
9. Claims 3 and 7-14 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “relay maloperation signal shielding module comprises the analog-to-digital conversion module and a signal amplifier circuit, the analog-to- digital conversion module is connected to the DSP module, and the relay maloperation signal  shielding module sends a low electrical level signal when a fault is detected and amplifies the -12-File: 102095usf electrical level signal to a same amplitude as the relay operation signal through the signal amplifier circuit.”
In re to claim 7, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the method comprises the following step in step (1), activating the voltage sampling circuit to sample the terminal voltage of the intermediate relay and transmitting a sampled voltage to the analog-to-digital conversion module; in step (2), processing the sampled voltage by using the analog-to-digital conversion module, converting an analog voltage into the digital signal, transmitting the digital signal to the DSP module, going to step (3), File: 102095usf in step (3), performing the recursive wavelet transform on the voltage signal after analog-to- digital conversion and extracting the feature quantity of the voltage signal by the DSP module, going to step (4); in step (4), comparing the feature quantity of the voltage signal with the predetermined fault 5threshold interval, determining the fault type, wherein it indicates that the relay operates normally if the feature quantity of the voltage signal is greater than a fourth threshold 34, going to step (6), otherwise going to step (5); in step (5), wherein the relay shows a high-resistance ground fault if the feature quantity of the voltage signal is greater than or equal to a threshold 
    PNG
    media_image1.png
    22
    24
    media_image1.png
    Greyscale
 and less than a first threshold 
    PNG
    media_image2.png
    21
    23
    media_image2.png
    Greyscale
, the 10relay shows a ground short circuit fault if the feature quantity of the voltage signal is greater than or equal to the first threshold 
    PNG
    media_image2.png
    21
    23
    media_image2.png
    Greyscale
 and less than a second threshold 
    PNG
    media_image3.png
    28
    20
    media_image3.png
    Greyscale
, and an alternating current crosstalk fault is presented if the feature quantity of the voltage signal is less than a third threshold 
    PNG
    media_image4.png
    28
    21
    media_image4.png
    Greyscale
, going to step (7); wherein valuations of feature values of recursive wavelets in different signals differ greatly, 15so different thresholds are configured to distinguish fault features, wherein a minimum fault feature quantity is provided through resistor grounding, a fault threshold interval is 
    PNG
    media_image5.png
    28
    54
    media_image5.png
    Greyscale
 a fault feature value of a metal grounding short circuit is greater a feature value of resistor grounding, the fault threshold interval is 
    PNG
    media_image6.png
    27
    61
    media_image6.png
    Greyscale
 a feature quantity of an alternating current crosstalk signal is a negative value, an amplitude of the alternating current crosstalk signal is 20greater than amplitudes of resistor grounding and metal grounding, so the fault threshold interval thereof is configured as 
    PNG
    media_image7.png
    21
    55
    media_image7.png
    Greyscale
, a normal operation is configured to be greater than 
    PNG
    media_image8.png
    38
    23
    media_image8.png
    Greyscale
, and a certain margin is provided between 
    PNG
    media_image9.png
    32
    76
    media_image9.png
    Greyscale
 to satisfy identification between the normal operation and a fault; -14-File: 102095usf in step (6), wherein the relay operates normally, a maloperation preventing device takes no measure, and the voltage sampling circuit continues to work; in step (7), sending a shielding signal to shield the relay operation signal and to prevent the relay maloperation, going to step (1) after this step is completed.”
In re to claim 8, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the method comprises the following step in step (1), activating the voltage sampling circuit to sample the terminal voltage of the intermediate relay and transmitting a sampled voltage to the analog-to-digital conversion module; in step (2), processing the sampled voltage by using the analog-to-digital conversion module, converting an analog voltage into the digital signal, transmitting the digital signal to the DSP module, going to step (3), File: 102095usf in step (3), performing the recursive wavelet transform on the voltage signal after analog-to- digital conversion and extracting the feature quantity of the voltage signal by the DSP module, going to step (4); in step (4), comparing the feature quantity of the voltage signal with the predetermined fault 5threshold interval, determining the fault type, wherein it indicates that the relay operates normally if the feature quantity of the voltage signal is greater than a fourth threshold 34, going to step (6), otherwise going to step (5); in step (5), wherein the relay shows a high-resistance ground fault if the feature quantity of the voltage signal is greater than or equal to a threshold 
    PNG
    media_image1.png
    22
    24
    media_image1.png
    Greyscale
 and less than a first threshold 
    PNG
    media_image2.png
    21
    23
    media_image2.png
    Greyscale
, the 10relay shows a ground short circuit fault if the feature quantity of the voltage signal is greater than or equal to the first threshold 
    PNG
    media_image2.png
    21
    23
    media_image2.png
    Greyscale
 and less than a second threshold 
    PNG
    media_image3.png
    28
    20
    media_image3.png
    Greyscale
, and an alternating current crosstalk fault is presented if the feature quantity of the voltage signal is less than a third threshold 
    PNG
    media_image4.png
    28
    21
    media_image4.png
    Greyscale
, going to step (7); wherein valuations of feature values of recursive wavelets in different signals differ greatly, 15so different thresholds are configured to distinguish fault features, wherein a minimum fault feature quantity is provided through resistor grounding, a fault threshold interval is 
    PNG
    media_image5.png
    28
    54
    media_image5.png
    Greyscale
 a fault feature value of a metal grounding short circuit is greater a feature value of resistor grounding, the fault threshold interval is 
    PNG
    media_image6.png
    27
    61
    media_image6.png
    Greyscale
 a feature quantity of an alternating current crosstalk signal is a negative value, an amplitude of the alternating current crosstalk signal is 20greater than amplitudes of resistor grounding and metal grounding, so the fault threshold interval thereof is configured as 
    PNG
    media_image7.png
    21
    55
    media_image7.png
    Greyscale
, a normal operation is configured to be greater than 
    PNG
    media_image8.png
    38
    23
    media_image8.png
    Greyscale
, and a certain margin is provided between 
    PNG
    media_image9.png
    32
    76
    media_image9.png
    Greyscale
 to satisfy identification between the normal operation and a fault; -14-File: 102095usf in step (6), wherein the relay operates normally, a maloperation preventing device takes no measure, and the voltage sampling circuit continues to work; in step (7), sending a shielding signal to shield the relay operation signal and to prevent the relay maloperation, going to step (1) after this step is completed.”
In re to claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the method comprises the following step in step (1), activating the voltage sampling circuit to sample the terminal voltage of the intermediate relay and transmitting a sampled voltage to the analog-to-digital conversion module; in step (2), processing the sampled voltage by using the analog-to-digital conversion module, converting an analog voltage into the digital signal, transmitting the digital signal to the DSP module, going to step (3), File: 102095usf in step (3), performing the recursive wavelet transform on the voltage signal after analog-to- digital conversion and extracting the feature quantity of the voltage signal by the DSP module, going to step (4); in step (4), comparing the feature quantity of the voltage signal with the predetermined fault 5threshold interval, determining the fault type, wherein it indicates that the relay operates normally if the feature quantity of the voltage signal is greater than a fourth threshold 34, going to step (6), otherwise going to step (5); in step (5), wherein the relay shows a high-resistance ground fault if the feature quantity of the voltage signal is greater than or equal to a threshold 
    PNG
    media_image1.png
    22
    24
    media_image1.png
    Greyscale
 and less than a first threshold 
    PNG
    media_image2.png
    21
    23
    media_image2.png
    Greyscale
, the 10relay shows a ground short circuit fault if the feature quantity of the voltage signal is greater than or equal to the first threshold 
    PNG
    media_image2.png
    21
    23
    media_image2.png
    Greyscale
 and less than a second threshold 
    PNG
    media_image3.png
    28
    20
    media_image3.png
    Greyscale
, and an alternating current crosstalk fault is presented if the feature quantity of the voltage signal is less than a third threshold 
    PNG
    media_image4.png
    28
    21
    media_image4.png
    Greyscale
, going to step (7); wherein valuations of feature values of recursive wavelets in different signals differ greatly, 15so different thresholds are configured to distinguish fault features, wherein a minimum fault feature quantity is provided through resistor grounding, a fault threshold interval is 
    PNG
    media_image5.png
    28
    54
    media_image5.png
    Greyscale
 a fault feature value of a metal grounding short circuit is greater a feature value of resistor grounding, the fault threshold interval is 
    PNG
    media_image6.png
    27
    61
    media_image6.png
    Greyscale
 a feature quantity of an alternating current crosstalk signal is a negative value, an amplitude of the alternating current crosstalk signal is 20greater than amplitudes of resistor grounding and metal grounding, so the fault threshold interval thereof is configured as 
    PNG
    media_image7.png
    21
    55
    media_image7.png
    Greyscale
, a normal operation is configured to be greater than 
    PNG
    media_image8.png
    38
    23
    media_image8.png
    Greyscale
, and a certain margin is provided between 
    PNG
    media_image9.png
    32
    76
    media_image9.png
    Greyscale
 to satisfy identification between the normal operation and a fault; -14-File: 102095usf in step (6), wherein the relay operates normally, a maloperation preventing device takes no measure, and the voltage sampling circuit continues to work; in step (7), sending a shielding signal to shield the relay operation signal and to prevent the relay maloperation, going to step (1) after this step is completed.”
In re to claims 10 and 13, claims 10 and 13 depend from claim 7, thus are also objected for the same reasons provided above. 
In re to claims 11 and 14 , claims 11 and 14 depend from claim 8, thus are also objected for the same reasons provided above. 
In re to claims 12 and 15, claims 12 and 15 depend from claim 9, thus are also objected for the same reasons provided above. 
Examiner Notes
10. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Examiner, Art Unit 2839